Citation Nr: 0005047	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
September 1955 and from December 1958 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, granted entitlement to 
service connection for bilateral hearing loss with assignment 
of a noncompensable evaluation, and denied entitlement to 
service connection for ulcers of the stomach, vertigo, kidney 
stones, vision loss, hypertension, bleeding gums, a prostate 
disorder, and residuals of exposure to Agent Orange (AO).

In January 1996 the RO denied entitlement to service 
connection for tinnitus, a prostate disorder as secondary to 
AO exposure, and affirmed the previous denial of entitlement 
to service connection for ulcers of the stomach, 
hypertension, and bleeding gums.

In May 1999 the Board denied entitlement to service 
connection for tinnitus, stomach ulcers, hypertension, 
bleeding gums, and a prostate disorder including as secondary 
to AO exposure.  The Board remanded the issue of entitlement 
to a compensable evaluation for bilateral hearing loss to the 
RO for further development and adjudicative actions.  

In October 1999 the RO affirmed the denial of entitlement to 
service connection for hypertension.

In December 1999 the RO affirmed the prior denial of 
entitlement to a compensable evaluation for bilateral hearing 
loss.

The case has since been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The April 1995 VA examination revealed the veteran to 
have Level I hearing in his right ear and Level II hearing in 
his left ear.  

3.  The November 1999 VA examination revealed the veteran to 
have Level I hearing in his right ear and Level V hearing in 
his left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6101 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 
64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record indicates that the veteran 
began treatment at the Houston VA Medical Center (VAMC) in 
January 1994 with complaints of decreased hearing.  The 
pertinent diagnosis was hearing loss.  Audiological testing 
was performed in September 1994 which was interpreted as 
revealing normal hearing from 200 to 2,000 "Hz" and 
moderately severe to severe sensorineural hearing loss above 
2,000 Hz in the right ear.  The left ear was described as 
revealing very mild sloping to profound sensorineural hearing 
loss.  Further testing performed in March 1995 was 
interpreted as revealing essentially the same findings.  

In April 1995 the veteran underwent VA audio and VA audio-ear 
examinations.  On audio examination, the veteran reported 
onset of hearing loss three to four years prior.  


During testing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
65
80
LEFT
15
30
60
85
100

Puretone threshold average was noted as being 45 in the right 
ear and 68 in the left ear.  

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Subsequent medical records pertaining to the veteran's 
hearing loss are the November 1999 VA audio and VA ear 
examinations.  During the ear portion of the examination, an 
audiogram revealed bilateral sensorineural hearing loss worse 
in the high frequencies.  No active ear disease was found.  

During the VA audio examination, pure tone thresholds, in 
decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
80
85
LEFT
25
40
65
85
105

Puretone threshold average was 54 in the right ear and 74 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 82 percent in the left ear.

The diagnosis was normal hearing from "500-1500Hz," with 
mild to severe sensorineural hearing loss above "1500Hz" in 
the right ear, and normal hearing at "500Hz," with moderate 
to profound sensorineural hearing loss above "500Hz" in the 
left ear.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

The Board notes the VA Rating Schedule that addresses the ear 
and other sense organs was recently amended, effective June 
10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, the regulatory 
criteria governing the evaluation of the veteran's bilateral 
hearing loss changed while his claim was pending.  


Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  




Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is also satisfied that, as a result of the May 1999 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In this regard, a review of the record indicates that the 
development requested by the Board in its May 1999 remand has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO obtained additional VA 
treatment records pertaining to the veteran and by the June 
17, 1999 letter, afforded him the opportunity to identify 
additional treatment records which were pertinent to his 
claim.

The record also shows that the RO scheduled (and the veteran 
attended) VA examinations in November 1999.  The reports of 
the examinations are thorough and responsive to all the 
Board's May 1999 remand questions.  Thus, the Board finds 
that the development completed in this case is in full 
compliance with the Board's remand instructions.  Stegall, 
supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).



Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial compensable evaluation for bilateral hearing loss 
under either the previous or amended regulations.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level was Level I in the right ear and 
Level II in the left ear during the April 1995 VA 
examination, and was Level I in the right ear and Level V in 
the left ear during the November 1999 VA examination.  

Under Table VII of both the previous and amended regulations, 
Level I hearing in one ear and Level II or Level V hearing in 
the other ear allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Codes 6100 
and 6101.  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa is not 
for application under the previous regulations because it was 
not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  Nor is it for application under the amended 
regulations as the veteran's hearing acuity did not meet the 
criteria required for exceptional patterns of hearing 
impairment under section 4.86(b) and (c).  See 38 C.F.R. 
§§ 4.85(c), 4.86 (1999).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the previous or amended regulations.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his bilateral 
hearing loss on the occasion of the grant of service 
connection by the RO in May 1995, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss them in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In February 1996 the veteran alleged that his hearing loss 
was interfering with his job performance.  The rating 
schedule is based upon the average impairment of earning 
capacity due to diseases, and application of the schedule 
clearly recognizes that the rated disabilities interfere with 
employment.  38 U.S.C.A. § 1155 (West 1991; see also 
VAOPGCPREC 6-96.  

Therefore, the mere assertion that a disability interferes 
with employment generally does not constitute an 
"exceptional or unusual" circumstance rendering application 
of the rating schedule impractical.  VAOPGCPREC 6-96.  In 
this case, there is no other evidence of record indicating 
that the veteran's hearing loss disability has resulted in an 
exceptional or unusual disability picture, including marked 
interference with employment or frequent hospitalizations.  
Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

